Citation Nr: 0022278	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-14 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to October 
1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD, is 
plausible and capable of substantiation.  

2.  The veteran's service-connected hypertension is not shown 
to be manifested by diastolic pressure predominantly 
measuring 110 or more or by systolic pressure predominantly 
measuring 200 or more.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an innocently acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hypertension have not 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.104 including Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104 including 
Diagnostic Code 7101 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


1.  Service connection for an innocently 
acquired psychiatric disorder, to include 
claimed PTSD.

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves a question of medical 
causation or diagnosis, medical evidence to the effect the 
claim is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant cannot 
meet this burden merely by presenting lay testimony because 
lay persons are not competent to offer such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions concerning medical diagnosis or causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

An April 1998 statement from a Vet Center shows that the 
veteran reported that he served as a military policeman 
during active duty.  He reported that, as a military 
policeman, he responded to accidents in which people were 
killed.  He recalled an incident in which he stopped a 
solider who was out of uniform and asked him to put on his 
hat.  That solider put a pistol to the veteran's face and the 
veteran's partner aimed his weapon at the solider.  The 
veteran indicated that the situation was "touch and go" and 
that he was afraid that he was going to die that night.  He 
reported that, as soon as the solider dropped his weapon, his 
partner beat the solider and the veteran had to pull him off.  
The veteran reported that, in 1973 or 1974, while on duty at 
Fort Belvoir, there was a bank robbery.  He indicated that 
there were three armed robbers with two M-16 rifles and one 
45-caliber pistol.  He indicated that he was with the 521st 
MP Company and that he was afraid that he was going to die 
that day.  He also reported that there were several bomb 
threats on the base and that he was responsible for closing 
out those situations.  He reported that he had been beaten 
up, knifed and had guns pulled on him, but never shot.  The 
diagnosis included that of PTSD, chronic, severe.  

The record also includes a November 1997 private outpatient 
treatment record which noted that the veteran reported that 
he was in Vietnam and included a diagnosis of PTSD.  A 
December 1997 report of VA heart/hypertension examination 
included a diagnosis of PTSD.   

The veteran's service personnel record shows that he served 
as a military policeman from July 1973 to October 1974.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's statements of having in-
service stressor events which are presumed credible and that 
medical evidence linking the PTSD to certain stressful events 
in service.  

Hence, the Board finds that the veteran's claim meets the 
requirements set forth by the Court in Caluza.  Accordingly, 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  


2.  Increased rating for hypertension

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2 (1999), where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule criteria for evaluating cardiovascular 
disabilities changed on January 12, 1998.  The veteran filed 
his claim for an increased rating for the service-connected 
hypertension prior to this date. Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
Therefore, the Board must apply the more favorable of the old 
and new rating criteria to the veteran's claim.  

Under the old criteria for rating hypertensive vascular 
disease (essential arterial hypertension), diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent rating.  Diastolic pressure predominantly 120 or 
more and moderately severe symptoms warrants a 40 percent 
rating.  Diastolic pressure predominantly 130 or more and 
severe symptoms warrants a 60 percent rating.  For the 40 and 
60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned. 38 C.F.R. § 4.104 including Diagnostic Code 
7101 (1997).  

Under the new rating criteria for evaluating hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more warrants a 20 
percent rating.  Diastolic pressure predominantly 120 or more 
warrants a 40 percent rating.  Diastolic pressure 
predominantly 130 or more warrants a 60 percent rating.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.. 38 C.F.R. § 4.104 including 
Diagnostic Code 7101 (1999).  

The veteran contends, in essence, that the severity of his 
service-connected hypertension warrants an increased rating.

The veteran submitted his claim for an increased rating for 
service-connected hypertension in November 1997.  

On VA examination in December 1997, a history of hypertension 
since 1974 was noted.  On examination, blood pressure was 
reported to measure 130/80 while sitting, 120/70 while 
recumbent and 110/98 while standing.  The examiner noted that 
hypertension was controlled and that the veteran was able to 
work.  The diagnoses included that of essential hypertension.  

Private outpatient records dated from 1983 to 1998 show 
treatment for hypertension.  

In June 1998, a VA outpatient treatment record reported that 
the veteran's blood pressure measured 150/90.  An October 
1998 VA outpatient record reported that his blood pressure 
measured 140/88.  The diagnoses included that of 
hypertension, controlled.  

On VA examination in March 1999, blood pressure readings were 
taken on three successive days.  On the first day, blood 
pressure was reported to measure 158/80 while lying, 144/88 
while sitting and 136/82 while standing.  On the second day, 
blood pressure was reported to measure 148/86 while lying, 
138/84 while sitting and 140/86 while standing. On the third 
day, blood pressure was reported to measure 124/76 while 
lying, 130/72 while sitting and 140/86 while standing.  

An April 1999 VA outpatient record shows that the veteran's 
blood pressure was reported to measure 152/80.  The diagnoses 
included that of hypertension, reasonably controlled.  

The medical evidence of record demonstrates that the 
veteran's diastolic pressure has been reported to measure 
predominantly less than 110 and his systolic pressure to 
measure predominantly less than 200.  Consequently, the Board 
finds that an increased rating is not warranted for the 
service-connected hypertension pursuant to the provisions of 
the old or new rating criteria under 38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1997) and 38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1999).  See also Karnas, 
supra.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the service-
connected hypertension.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for an innocently acquired psychiatric disorder, 
to include PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  

An increased rating for the service-connected hypertension is 
denied.  



REMAND

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service while performing duties as a 
military policeman, including having been beaten up, knifed, 
threatened with guns, and responding to a bank robbery and 
bomb threats. 

The veteran has reported experiencing stressful events during 
service as a military policeman in support of his claim.  
However, he has not presented specific information in order 
to facilitate verification the reported stressors.  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in this case, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
documents or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors. The Court indicated has 
that credible supporting evidence includes lay/comrade 
statements as well as service department verification.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The April 1998 statement from the Vet Center summarizes the 
veteran's treatment for PTSD.  It is noted that he had been 
in treatment there since August 1997 in both individual and 
group therapy.  The underlying treatment records have not 
been obtained.  

The record includes VA treatment records dated in 1998 and 
1999, which show that the veteran was seen at the Mental 
Health Clinic.  The diagnoses included that of prolonged 
depressive reaction.  A November 1999 entry show diagnoses of 
dysthymic disorder, generalized anxiety disorder and 
intermittent explosive disorder.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

The December 1999 VA Mental Health Clinic notes shows that 
the veteran was scheduled for a psychological evaluation at 
the Charleston VA Medical Center with regard to filing of a 
claim for Social Security Disability.  

The Court in Masors v. Derwinski, 2 Vet. App. 181 (1992) has 
held that the duty to assist  a veteran under 38 U.S.C.A. 
§ 5107(a)(West 1991) includes an obligation to obtain the 
records of a Social Security Administration adjudication 
awarding disability benefits.  The Court in Lind v. Principi, 
3 Vet. App. 493, 494 (1992) has held that when the VA is put 
on notice, through the veteran's application, of the existence 
of SSA records, the VA must seek to obtain those records 
before proceeding with the appeal.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:


1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for a 
psychiatric disorder, to include PTSD 
since August 1997.  The RO should request 
the veteran to furnish signed 
authorizations for release of any private 
medical records, to include all records 
of treatment at the Vet Center.  The RO 
should obtain copies of all records from 
any identified treatment source and any 
additional VA medical records that have 
not been previously secured and 
incorporate them into the claims folder.  
The RO should also obtain all records of 
treatment of the veteran from the Vet 
Center and associate all records obtained 
with the claims folder.

2. The RO should ascertain from the 
veteran whether he is in receipt of 
Social Security disability benefits.  If 
so, the RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.  

3.  Then, the RO should take appropriate 
steps to ask the veteran to provide 
comprehensive information concerning the 
inservice stressor events he feels 
support his claim of service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
RO should inform the veteran that he may 
specifically submit lay/comrade 
statements which support his report of 
the alleged stressors.  He should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events.  

4.  Then, based on all of the stressor 
information provided, the RO should 
prepare a summary of all claimed 
stressors and then undertake appropriate 
steps in order to obtain verification of 
the events.  This should include 
forwarding the information to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That agency should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including all 
pertinent reports pertaining to the 
veteran's units.  The response from 
USASCRUR should be associated with the 
claims folder.  In addition, the RO 
should seek to corroborate the veteran's 
alleged stressors through any other 
appropriate service department. 

5.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be done in this regard.  
If the examiner finds that the veteran is 
suffering from PTSD, then any specific 
stressor that supports the diagnosis 
should be identified.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  

6.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims.  The RO 
should readjudicate the issue of service 
connection for PTSD in light of the Cohen 
case.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


- 2 -


